DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein at least some outlets of the array of outlets in fluid communication with the channel extend perpendicular to the channel to the outer surface of the lens” however this language is generally confusing for multiple reasons. First, while applicant’s figures potentially demonstrate embodiments that demonstrate this, it is unclear as to which aspect of the channel the outlets extend perpendicularly to, for instance the channel wall or a channel axis. The channel itself is a void of space which extends in a three-dimensional formation, to which the outlets can be said to be parallel to aspect of this space which would be the opposite to what applicant wishes to claim. Second, the language “perpendicular to the channel to the outer surface of the lens” itself is confusing as it is unclear if “to the outer surface of the lens” further modifies the perpendicular angle being claimed, for instance, is the perpendicular angle of the outlets between both an aspect of the channel and the outer surface of the lens? This is unclear and further it’s unclear if this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Pat No 6,305,618 B1).
Re claim 1, Lin shows a combined rear exterior lamp and cleaning system (Figs. 1 & 2) for cleaning a rear window of a vehicle, the combined rear exterior lamp and cleaning system comprising:
- a lens (1) for the rear exterior lamp of the vehicle, the lens extending in a side-to-side direction (see annotated figure 1) of the vehicle and having an inner surface (interior of 1) and an outer surface (exterior of 1), the inner surface (interior of 1) is adapted to face a light source (5) for the rear lamp,
- a cleaning arrangement (2/11) for providing a cleaning fluid to an exterior surface of the rear window,

wherein the cleaning arrangement (2/11) is integrated with the lens (1) and comprises a channel (11) that runs parallel (the inner diameter of the channel 11 is parallel to both the inner and outer surfaces of the lens) to both the inner surface (interior of 1) and the outer surface (exterior of 1) of the lens (1) and extends in a side-to-side direction (the diameter of the channel 11 extends in a side-to-side direction that corresponds to the side-to-side direction of annotated figure 1) of the lens (1) that corresponds to the side-to-side direction (see annotated figure 1) of the vehicle and an array of outlets (2) in fluid communication with the channel (11) and extending at an angle (Fig. 2) from the channel (11) to the outer surface (exterior of 1) of the lens, wherein the channel (11) and the array of outlets (2) are formed in a material of the lens (1) and are adapted to transport the cleaning fluid (4) from the inlet (end of 11), along the outer surface (exterior of 1) of the lens in the side-to-side direction (see annotated figure 1) of the lens, and to the rear window of the vehicle through the outer surface (exterior of 1) of the lens.

    PNG
    media_image1.png
    788
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    913
    770
    media_image2.png
    Greyscale

Re claim 3, Lin shows the lens (Fig. 2, 1) comprises a through-opening from the inner surface (interior of 1) to the outer surface (exterior of 1), wherein the cleaning arrangement (2/11) is releasably attached in the through-opening to seal the through-opening.
Re claim 4, Lin shows the array of outlets (Fig. 1, 2) is distributed from a first end portion to a second end portion of the channel (11).
Re claim 5, Lin shows the outlets (Fig. 1, 2) of the array of outlets are evenly spaced along the channel (11).
Re claim 7, Lin discloses a longitudinal axis of the outlets (Fig. 1, 2) from the channel intercepts with the rear window of the vehicle (col. 1, lines 27-29).
Re claim 9, Lin shows the channel (Fig. 2, 11) comprises at least two segments in fluid communication with each other, each segment having respective outlets (2), wherein an axis along one of the channel segments intercepts an axis along another one of the channel segments.

Re claim 11, Lin shows a hose (Fig. 2, between 11 and 3) and a cleaning fluid container (4), wherein the hose is connectable to the inlet (see annotated figure) for providing a cleaning fluid to the inlet from the cleaning fluid container arranged for holding a reservoir of cleaning fluid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pat No 6,305,618 B1) in view of Hassinger (US Pat No 3,915,385).
Re claim 6, Lin discloses all aspects of the claimed invention but does not teach the spacing between outlets in a first subset of outlets is different from the spacing between outlets in a second subset of outlets.
However, Hassinger shows a cleaning system for an exterior aspect of a vehicle including a channel (Fig. 2, 36) and an array of outlets (38/40) where the spacing 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to provide the array of outlets of Lin in separately spaced subsets as taught by Hassinger to provide orifices spaced about the surface to be sprayed that substantially cover the surface (Hassinger - col. 2, lines 39-44).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pat No 6,305,618 B1).
Re claim 8, Lin discloses the claimed invention with the exception of specific dimensions for the length of the channel or side-to-side distance of the outer surface of the lens.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a length of channel that is at least half the side-to-side distance of the outer surface of the lens since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality appears to be present for the claimed limitation.
Re claim 15, as best understood, Lin discloses the claimed invention except for at least some outlets of the array of outlets extend perpendicular to the channel to the outer surface of the lens.  It would have been an obvious matter of design choice to have the outlets extend perpendicular to the channel to the outer surface of the lens, since Applicant has not disclosed that having the outlets extend perpendicular to the channel to the outer surface of the lens solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the outlets extending at any other angle .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pat No 6,305,618 B1) in view of Georgeff et al. (US Pat No 6,074,078).
Re claim 12, Lin discloses all aspects of the claimed invention but does not teach the rear exterior lamp is arranged above the rear window.
Lin explicitly discusses mounting the system to the hood of a vehicle.
However, Georgeff et al. show a rear exterior lamp (Fig. 1, 10) arranged above a rear window (14).
Lin discloses the claimed invention except for the lamp being arranged above a rear window.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the system above a rear window, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Re claim 13, Lin discloses all aspects of the claimed invention but does not teach the rear exterior lamp is a center high mount stop lamp.
Lin explicitly discusses mounting the system to the hood of a vehicle.
However, Georgeff et al. disclose the lamp to be used as a center high mount stop lamp (col. 2, lines 48-49).
Lin discloses the claimed invention except for the lamp being arranged as a center high mount stop lamp.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the system above a rear window, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeff et al. (US Pat No 6,074,078) in view of Lin (US Pat No 6,305,618 B1).

Georgeff et al. does not teach a lens for the rear exterior lamp of the vehicle, the lens extending in a side-to-side direction of the vehicle and having an inner surface and an outer surface, the inner surface is adapted to face a light source for the rear lamp, a cleaning arrangement for providing a cleaning fluid to an exterior surface of the rear window, an inlet connectable to a cleaning fluid hose for providing cleaning fluid to the cleaning arrangement, the inlet is arranged on the same side of the lens as the inner surface, wherein the cleaning arrangement is integrated with the lens and comprises a channel that runs parallel to both the inner surface and the outer surface of the lens and extends in a side-to-side direction of the lens that corresponds to the side-to-side direction of the vehicle and an array of outlets in fluid communication with the channel and extending at an angle from the channel to the outer surface of the lens, wherein the channel and the array of outlets are formed in a material of the lens and are adapted to transport the cleaning fluid from the inlet, along the outer surface of the lens in the side-to-side direction of the lens, and to the rear window of the vehicle through the outer surface of the lens.
However, Lin shows a combined rear exterior lamp and cleaning system comprising:
- a lens (1) for the rear exterior lamp of the vehicle, the lens extending in a side-to-side direction (see annotated figure 1) of the vehicle and having an inner surface (interior of 1) and an outer surface (exterior of 1), the inner surface (interior of 1) is adapted to face a light source (5) for the rear lamp,
- a cleaning arrangement (2/11) for providing a cleaning fluid to an exterior surface of the rear window,
- an inlet (see annotated figure 2) connectable to a cleaning fluid hose (between 11 and 3) for providing cleaning fluid (4) to the cleaning arrangement, the inlet (end of 11) is arranged on the same side of the lens as the inner surface (interior of 1),

The substitution of one known element (combined lamp and cleaning system as shown in Lin) for another (combined lamp and cleaning system as shown in Gerogeff) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the combined lamp and cleaning system shown in Lin would have yielded predictable results, namely, to provide a lamp assembly having a fluid nozzle assembly in Georgeff et al. to clean the rear window.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that the channel in Lin “does not in any respect run parallel to any surface of the housing (1) or in side-by-side direction with respect to the associated vehicle” and that “the coaxial outlet (2) is not disposed at an angle with respect to the channel (11), and is certainly not disposed parallel to the channel (11)” (SIC), the examiner respectfully disagrees. First, applicant’s statement that “the coaxial outlet (2)…is .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752